Case 1:19-cv-09439-PKC Document 8-4 Filed 10/16/19 Page 1 of 4




                  Exhibit D
         Case 1:19-cv-09439-PKC Document 8-4 Filed 10/16/19 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION :
                                      :                  19 Civ. 9439 (PKC)
                          Plaintiff,  :
                                      :                  ECF Case
                -against-             :
                                      :                  Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER    :
INC.,                                 :                  [PROPOSED] ORDER
                                      :
                          Defendants. :
------------------------------------x

               WHEREAS, on October 11, 2019, Plaintiff Securities and Exchange Commission

(“SEC”) instituted this action asserting claims against Defendants Telegram Group Inc. and TON

Issuer Inc (together, “Defendants” or “Telegram”) under Sections 5(a) and 5(c) of the Securities

Act of 1933, and filed an ex parte Emergency Application For an Order to Show Cause,

Temporary Restraining Order, and Order Granting Expedited Discovery and Other Relief;

               WHEREAS, on October 11, 2019, the Court entered an order for Defendants to

show cause as to “why this Court should not enter an Order pursuant to Rule 65 of the Federal

Rules of Civil Procedure and Section 20(b) of the Securities Act preliminarily enjoining

Defendants . . . from any ongoing and future violations of Sections 5(a) and 5(c) of the Securities

Act, including but not limited to by delivering Grams to any person or entity or taking any other

steps to effect any unregistered offer or sale of Grams” (ECF No. 6); and

               WHEREAS, Telegram has determined that it will not offer, sell or deliver any

Grams for a period of at least five (5) months from the date of this Stipulation;

               NOW, THEREFORE, IT IS HEREBY ORDERED, as follows:
         Case 1:19-cv-09439-PKC Document 8-4 Filed 10/16/19 Page 3 of 4



       (1)     Plaintiff’s request for a preliminary injunction is hereby denied without prejudice;

       (2)     Absent further order of the Court or agreement of the parties, Defendants shall not

offer, sell or deliver Grams to any person or entity for a period of five (5) months beginning on

the date of this Stipulation, and shall provide thirty (30) calendar days’ notice to the SEC before

offering, selling, or delivering Grams to any person or entity following the five month period.

For the avoidance of doubt, Defendants are in no way prohibited from continuing to take any

steps to remain or become compliant with all relevant laws and regulations;

       (3)     Defendants shall provide the SEC with notice of any amendments to the purchase

agreements relating to their contractual obligations to launch TON Blockchain;

       (4)     The parties shall not destroy, alter, or conceal any documents in their possession,

custody, or control that are relevant to the allegations in the Complaint. The parties reserve all

rights to challenge the scope of any discovery requested;

       (5)     The parties shall meet and confer and submit to the Court by no later than October

31, 2019, a proposed case management order, which shall include an expedited discovery

schedule;

       (6)     The parties shall meet and confer regarding a schedule for Telegram to respond to

the SEC’s requests for emergency discovery served on October 11, 2019 and October 16, 2019;

and

       (7)     Defendants reserve all rights to seek relief from this Stipulation, in whole or in

part, upon prior notice to the SEC. The parties expressly preserve all rights and defenses,

including any defenses based on personal jurisdiction, none of which shall be deemed waived by

entering into this Stipulation.




                                                 2
           Case 1:19-cv-09439-PKC Document 8-4 Filed 10/16/19 Page 4 of 4



SO ORDERED:


U.S.D.J.


New York, New York
           , 2019




                                         3
